UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3445 The Merger Fund (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) 1-800-343-8959 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. THE MERGER FUND® SEMI-ANNUAL REPORT JUNE 30, 2012 Chart 1 Chart 2 PORTFOLIO COMPOSITION PORTFOLIO COMPOSITION By Type of Deal* By Type of Buyer* Chart 3 PORTFOLIO COMPOSITION By Deal Terms* * Data expressed as a percentage of long common stock, corporate bonds and swap contract positions as of June 30, 2012. 1 Chart 4 PORTFOLIO COMPOSITION By Sector* Chart 5 PORTFOLIO COMPOSITION By Region* * Data expressed as a percentage of long common stock, corporate bonds and swap contract positions as of June 30, 2012. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 2 Chart 6 GLOBAL MERGER ACTIVITY Quarterly volume of announced global mergers and acquisitions January 2002 – June 2012 Source: Bloomberg, Global Financial Advisory Mergers & Acquisitions Rankings first half 2012 3 The Merger Fund EXPENSE EXAMPLE June 30, 2012 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs as described below and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 for the period 1/1/12 – 6/30/12. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Although the Fund charges no sales load or transaction fees, you will be assessed transaction-related fees for outgoing wire transfers, returned checks and stop-payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, a $15.00 fee will be charged by the Fund’s transfer agent. IRAs will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 1/1/12 Value 6/30/12 Period 1/1/12 – 6/30/12* Actual + (1) Hypothetical ++ (2) + Excluding dividends on securities sold short, borrowing expense on securities sold short and interest expense, your actual cost of investment in the Fund would be $6.45. ++ Excluding dividends on securities sold short, borrowing expense on securities sold short and interest expense, your hypothetical cost of investment in the Fund would be $6.47. * Expenses are equal to the Fund’s annualized expense ratio of 1.93%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Ending account values and expenses paid during the period based on a 1.15% return. This actual return is net of expenses. Ending account values and expenses paid during period based on a 5.00% annual return before expenses. 4 The Merger Fund SCHEDULE OF INVESTMENTS June 30, 2012 (Unaudited) Shares Value COMMON STOCKS — 69.27% AEROSPACE & DEFENSE — 7.27% Goodrich Corporation (h) $ AGRICULTURAL PRODUCTS — 3.83% Viterra, Inc. (b)(g) ALTERNATIVE CARRIERS — 0.96% AboveNet, Inc. (a) Hughes Telematics, Inc. (a) APPAREL RETAIL — 1.71% Collective Brands, Inc. (a) The Gap, Inc. (f) AUTOMOTIVE RETAIL — 0.02% Pep Boys — Manny, Moe & Jack (a)(f) BIOTECHNOLOGY — 0.95% Amylin Pharmaceuticals, Inc. (a)(f) BREWERS — 0.48% Molson Coors Brewing Company (f) BROADCASTING & CABLE TV — 1.42% Astral Media, Inc. (b)(f) Liberty Interactive Corp. (a)(f) CABLE & SATELLITE TV — 0.88% Comcast Corporation Special Class A Knology, Inc. (a) DISTILLERS & VINTNERS — 0.52% Constellation Brands, Inc. (a)(f) DIVERSIFIED CHEMICALS — 4.39% Huntsman Corporation (f) Solutia Inc. (i) DIVERSIFIED METALS & MINING — 0.06% Molycorp, Inc. (a)(f) The accompanying notes are an integral part of these financial statements. 5 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2012 (Unaudited) Shares Value DIVERSIFIED METALS & MINING — 0.06% (continued) Pilot Gold, Inc. (a)(b) $ ELECTRIC UTILITIES — 3.10% Exelon Corporation (f) Progress Energy, Inc. (f) ELECTRICAL COMPONENTS & EQUIPMENT — 4.39% Cooper Industries PLC (b)(g) GOLD — 0.06% Extorre Gold Mines Ltd. (a)(b) HEALTH CARE EQUIPMENT — 2.29% Gen-Probe, Inc. (a)(h) HEALTH CARE SERVICES — 2.43% Catalyst Health Solutions, Inc. (a)(f) INDUSTRIAL CONGLOMERATES — 0.89% Tyco International Ltd. (b)(f) INTEGRATED OIL & GAS — 2.08% BP PLC — ADR (f) ConocoPhillips (f) INTEGRATED TELECOMMUNICATION SERVICES — 3.83% AT&T, Inc. (f) CenturyLink, Inc. (f) TELUS Corporation (non-voting) (b)(f) Verizon Communications, Inc. (f) INTERNET SOFTWARE & SERVICES — 2.17% Tudou Holdings Ltd. — ADR (a) Yahoo! Inc. (a) LIFE SCIENCES TOOLS & SERVICES — 1.05% Illumina, Inc. (a)(f) MANAGED HEALTH CARE — 0.45% Aetna, Inc. (f) The accompanying notes are an integral part of these financial statements. 6 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2012 (Unaudited) Shares Value MOVIES & ENTERTAINMENT — 0.65% News Corporation Class A (f) $ MULTI-LINE INSURANCE — 2.09% American International Group, Inc. (a)(f) Hartford Financial Services Group, Inc. (f) OIL & GAS EXPLORATION & PRODUCTION — 0.51% EXCO Resources, Inc. (f) Progress Energy Resources Corp. (b) OIL & GAS REFINING & MARKETING — 2.19% Sunoco, Inc. (f) OIL & GAS STORAGE & TRANSPORTATION — 0.36% Williams Companies, Inc. (f) PACKAGED FOODS & MEATS — 2.37% D.E. Master Blenders 1753 NV (a)(b) Hillshire Brands Company (f) Kraft Foods, Inc. (f) PERSONAL PRODUCTS — 0.43% Mead Johnson Nutrition Co. (f) PHARMACEUTICALS — 2.51% Abbott Laboratories (f) Eli Lilly & Company (g) Johnson & Johnson (f) Pfizer, Inc. (f) Warner Chilcott PLC — ADR (a)(f) REGIONAL BANKS — 1.08% KeyCorp (f) SECURITY & ALARM SERVICES — 0.42% Corrections Corporation of America (a)(f) SEMICONDUCTOR EQUIPMENT — 1.73% Lam Research Corporation (a)(f) The accompanying notes are an integral part of these financial statements. 7 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2012 (Unaudited) Shares Value SPECIALIZED FINANCE — 2.13% NYSE Euronext (f) $ Osaka Securities Exchange Co. (b) TMX Group, Inc. (b) SYSTEMS SOFTWARE — 3.79% Ariba, Inc. (a)(e) TRUCKING — 3.78% Dollar Thrifty Automotive Group, Inc. (a)(f)(i) TOTAL COMMON STOCKS (Cost $3,283,282,629) WARRANTS — 0.00% Kinross Gold Corporation (a)(b) TOTAL WARRANTS (Cost $540,029) Principal Amount CONVERTIBLE BONDS — 0.05% Patriot Coal Corp. $ 3.250%, 5/31/2013 (j) TOTAL CONVERTIBLE BONDS (Cost $8,006,683) CORPORATE BONDS — 1.51% Level 3 Financing, Inc. 8.750%, 2/15/2017 (h) PHH Corp. 7.125%, 3/1/2013 Rite Aid Corp. 10.375%, 7/15/2016 TOTAL CORPORATE BONDS (Cost $72,179,685) Contracts (100 shares per contract) PURCHASED PUT OPTIONS — 0.45% Abbott Laboratories Expiration: August 2012, Exercise Price: $55.00 The accompanying notes are an integral part of these financial statements. 8 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2012 (Unaudited) Contracts (100 shares per contract) Value Aetna, Inc. Expiration: July 2012, Exercise Price: $37.00 $ American International Group, Inc. Expiration: August 2012, Exercise Price: $24.00 Expiration: August 2012, Exercise Price: $25.00 Expiration: August 2012, Exercise Price: $26.00 Amylin Pharmaceuticals, Inc. Expiration: July 2012, Exercise Price: $23.00 BP PLC — ADR Expiration: July 2012, Exercise Price: $37.00 Expiration: July 2012, Exercise Price: $39.00 Expiration: July 2012, Exercise Price: $40.00 CenturyLink, Inc. Expiration: July 2012, Exercise Price: $32.00 Expiration: July 2012, Exercise Price: $33.00 Expiration: October 2012, Exercise Price: $31.00 ConocoPhillips Expiration: August 2012, Exercise Price: $45.00 Constellation Brands, Inc. Expiration: August 2012, Exercise Price: $17.50 Corrections Corporation of America Expiration: September 2012, Exercise Price: $22.50 Eli Lilly & Company Expiration: August 2012, Exercise Price: $36.00 The Gap, Inc. Expiration: September 2012, Exercise Price: $21.00 Hartford Financial Services Group, Inc. Expiration: September 2012, Exercise Price: $13.00 Hillshire Brands Company Expiration: July 2012, Exercise Price: $18.00 (d) Expiration: October 2012, Exercise Price: $16.00 (d) Huntsman Corporation Expiration: August 2012, Exercise Price: $11.00 Johnson & Johnson Expiration: August 2012, Exercise Price: $60.00 KeyCorp Expiration: September 2012, Exercise Price: $5.00 The accompanying notes are an integral part of these financial statements. 9 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2012 (Unaudited) Contracts (100 shares per contract) Value Kraft Foods, Inc. Expiration: September 2012, Exercise Price: $32.00 $ Lam Research Corporation Expiration: September 2012, Exercise Price: $30.00 Liberty Interactive Corp. Expiration: July, 2012, Exercise Price: $14.00 Expiration: July 2012, Exercise Price: $15.00 Materials Select Sector SPDR Trust Expiration: September 2012, Exercise Price: $37.00 Mead Johnson Nutrition Co. Expiration: August 2012, Exercise Price: $65.00 Molson Coors Brewing Company Expiration: July 2012, Exercise Price: $35.00 Molycorp, Inc. Expiration: September 2012, Exercise Price: $40.00 Expiration: September 2012, Exercise Price: $45.00 News Corporation Class A Expiration: October 2012, Exercise Price: $16.00 Expiration: October 2012, Exercise Price: $17.00 Expiration: October 2012, Exercise Price: $18.00 NYSE Euronext Expiration: September 2012, Exercise Price: $18.00 Pfizer, Inc. Expiration: July 2012, Exercise Price: $17.00 SPDR S&P rust Expiration: August 2012, Exercise Price: $134.00 Tyco International Ltd. Expiration: July 2012, Exercise Price: $47.00 Warner Chilcott PLC — ADR Expiration: July 2012, Exercise Price: $16.00 Expiration: October 2012, Exercise Price: $15.00 Williams Companies, Inc. Expiration: August 2012, Exercise Price: $25.00 Yahoo! Inc. Expiration: July 2012, Exercise Price: $12.00 Expiration: July 2012, Exercise Price: $13.00 Expiration: October 2012, Exercise Price: $12.00 The accompanying notes are an integral part of these financial statements. 10 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2012 (Unaudited) Contracts (100 shares per contract) Value Youku, Inc. — ADR Expiration: September 2012, Exercise Price: $40.00 $ TOTAL PURCHASED PUT OPTIONS (Cost $33,738,939) Principal Amount ESCROW NOTES — 0.02% $ Delphi Financial Class Action Trust Escrow (a)(d) Washington Mutual, Inc. 4.000%, 1/15/2009 (a)(d) 4.200%, 1/15/2010 (a)(d) 5.500%, 8/24/2011 (a)(d) 5.000%, 3/22/2012 (a)(d) 5.250%, 9/15/2017 (a)(d) TOTAL ESCROW NOTES (Cost $0) Shares SHORT-TERM INVESTMENTS — 25.58% BlackRock Liquidity Funds TempFund Portfolio, 0.15% (c)(h) Fidelity Institutional Government Portfolio, 0.01% (c)(h) Goldman Sachs Financial Square Money Market Fund, 0.19% (c)(g) Invesco Prime Portfolio Money Market, 0.08% (c)(e)(i) The Liquid Asset Portfolio, 0.16% (c)(g) TOTAL SHORT-TERM INVESTMENTS (Cost $1,228,967,649) TOTAL INVESTMENTS (Cost $4,626,715,614) — 96.88% $ ADR — American Depository Receipt ETF — Exchange-Traded Fund PLC — Public Limited Company (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2012. (d) Security fair valued by the Adviser in good faith in accordance with the policies adopted by the Board of Trustees. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (i) Affiliated company. (j) Subsequent to June 30, 2012, default or other conditions exist and security is not presently accruing income. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 11 The Merger Fund SCHEDULE OF SECURITIES SOLD SHORT June 30, 2012 (Unaudited) Shares Value COMMON STOCKS Comcast Corporation Special Class A $ Duke Energy Corporation Eastman Chemical Company Eaton Corporation Hertz Global Holdings, Inc. Patriot Coal Corporation SXC Health Solutions Corporation (a) TELUS Corporation (a) Yamana Gold Inc. (a) Youku Inc. — ADR EXCHANGE-TRADED FUNDS SPDR S&P rust TOTAL SECURITIES SOLD SHORT (Proceeds $302,598,147) $ ADR — American Depository Receipt ETF — Exchange-Traded Fund (a)Foreign security. The accompanying notes are an integral part of these financial statements. 12 The Merger Fund SCHEDULE OF OPTIONS WRITTEN June 30, 2012 (Unaudited) Contracts (100 shares per contract) Value CALL OPTIONS WRITTEN Abbott Laboratories Expiration: August 2012, Exercise Price: $60.00 $ Aetna, Inc. Expiration: July 2012, Exercise Price: $40.00 American International Group, Inc. Expiration: August 2012, Exercise Price: $27.00 Expiration: August 2012, Exercise Price: $28.00 Expiration: August 2012, Exercise Price: $29.00 Expiration: August 2012, Exercise Price: $30.00 Amylin Pharmaceuticals, Inc. Expiration: October 2012, Exercise Price: $26.00 ASX Ltd. Expiration: August 2012, Exercise Price: AUD 29.50 AT&T, Inc. Expiration: August 2012, Exercise Price: $32.00 Expiration: September 2012, Exercise Price: $33.00 Expiration: September 2012, Exercise Price: $34.00 BP PLC — ADR Expiration: July 2012, Exercise Price: $43.00 Expiration: October 2012, Exercise Price: $40.00 Expiration: October 2012, Exercise Price: $41.00 British Sky Broadcasting Group PLC Expiration: August 2012, Exercise Price: GBP 7.00 CenturyLink, Inc. Expiration: July 2012, Exercise Price: $38.00 Expiration: July 2012, Exercise Price: $39.00 Expiration: October 2012, Exercise Price: $36.00 ConocoPhillips Expiration: August 2012, Exercise Price: $52.50 Constellation Brands, Inc. Expiration: August 2012, Exercise Price: $20.00 Corrections Corporation of America Expiration: September 2012, Exercise Price: $25.00 Dollar Thrifty Automotive Group, Inc. Expiration: July 2012, Exercise Price: $85.00 Expiration: October 2012, Exercise Price: $75.00 The accompanying notes are an integral part of these financial statements. 13 The Merger Fund SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2012 (Unaudited) Contracts (100 shares per contract) Value Eaton Corporation Expiration: July 2012, Exercise Price: $35.00 $ Expiration: August 2012, Exercise Price: $38.00 Eli Lilly & Company Expiration: August 2012, Exercise Price: $39.00 EXCO Resources, Inc. Expiration: August 2012, Exercise Price: $7.00 Exelon Corporation Expiration: August 2012, Exercise Price: $38.00 Expiration: October 2012, Exercise Price: $39.00 The Gap, Inc. Expiration: September 2012, Exercise Price: $24.00 Expiration: September 2012, Exercise Price: $25.00 Hartford Financial Services Group, Inc. Expiration: September 2012, Exercise Price: $17.00 Expiration: September 2012, Exercise Price: $18.00 Hillshire Brands Company Expiration: July 2012, Exercise Price: $21.00 (a) Expiration: October 2012, Exercise Price: $20.00 (a) Expiration: October 2012, Exercise Price: $21.00 (a) Huntsman Corporation Expiration: August 2012, Exercise Price: $13.00 Expiration: August 2012, Exercise Price: $15.00 Illumina, Inc. Expiration: July 2012, Exercise Price: $39.00 Expiration: July 2012, Exercise Price: $40.00 Expiration: August 2012, Exercise Price: $39.00 Expiration: August 2012, Exercise Price: $40.00 Johnson & Johnson Expiration: August 2012, Exercise Price: $67.50 KeyCorp Expiration: September 2012, Exercise Price: $6.00 Expiration: September 2012, Exercise Price: $7.00 Kraft Foods, Inc. Expiration: September 2012, Exercise Price: $37.00 Expiration: September 2012, Exercise Price: $38.00 Lam Research Corporation Expiration: September 2012, Exercise Price: $35.00 The accompanying notes are an integral part of these financial statements. 14 The Merger Fund SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2012 (Unaudited) Contracts (100 shares per contract) Value Liberty Interactive Corp. Expiration: July 2012, Exercise Price: $17.00 $ Mead Johnson Nutrition Co. Expiration: August 2012, Exercise Price: $75.00 Molson Coors Brewing Company Expiration: July 2012, Exercise Price: $40.00 Molycorp, Inc. Expiration: September 2012, Exercise Price: $40.00 Expiration: September 2012, Exercise Price: $45.00 News Corporation Class A Expiration: October 2012, Exercise Price: $20.00 Expiration: October 2012, Exercise Price: $21.00 NYSE Euronext Expiration: September 2012, Exercise Price: $23.00 Pep Boys — Manny, Moe & Jack Expiration: July 2012, Exercise Price: $7.50 Expiration: July 2012, Exercise Price: $15.00 Pfizer, Inc. Expiration: July 2012, Exercise Price: $22.00 SPDR S&P rust Expiration: August 2012, Exercise Price: $45.00 Sunoco, Inc. Expiration: August 2012, Exercise Price: $45.00 Expiration: August 2012, Exercise Price: $46.00 Expiration: August 2012, Exercise Price: $47.00 Expiration: August 2012, Exercise Price: $48.00 SXC Health Solutions Corporation Expiration: July 2012, Exercise Price: $72.50 Expiration: July 2012, Exercise Price: $80.00 Expiration: July 2012, Exercise Price: $85.00 Expiration: July 2012, Exercise Price: $87.50 Tyco International Ltd. Expiration: July 2012, Exercise Price: $52.50 Verizon Communications, Inc. Expiration: August 2012, Exercise Price: $40.00 Warner Chilcott PLC — ADR Expiration: July 2012, Exercise Price: $20.00 Expiration: October 2012, Exercise Price: $18.00 Expiration: October 2012, Exercise Price: $19.00 The accompanying notes are an integral part of these financial statements. 15 The Merger Fund SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2012 (Unaudited) Contracts (100 shares per contract) Value Williams Companies, Inc. Expiration: August 2012, Exercise Price: $29.00 $ Xstrata PLC Expiration: August 2012, Exercise Price: GBP 7.20 Expiration: August 2012, Exercise Price: GBP 10.50 Expiration: September 2012, Exercise Price: GBP 8.40 Yahoo! Inc. Expiration: July 2012, Exercise Price: $14.00 Expiration: July 2012, Exercise Price: $15.00 Expiration: October 2012, Exercise Price: $14.00 Expiration: October 2012, Exercise Price: $15.00 Youku, Inc. — ADR Expiration: September 2012, Exercise Price: $40.00 PUT OPTIONS WRITTEN SPDR S&P rust Expiration: August 2012, Exercise Price: $126.00 TOTAL OPTIONS WRITTEN (Premiums received $115,640,513) $ ADR — American Depository Receipt AUD — Australian Dollar ETF — Exchange-Traded Fund GBP — British Pound PLC — Public Limited Company (a)Security fair valued by the Adviser in good faith in accordance with the policies adopted by the Board of Trustees. The accompanying notes are an integral part of these financial statements. 16 The Merger Fund SCHEDULE OF FORWARD CURRENCY EXCHANGE CONTRACTS* June 30, 2012 (Unaudited) U.S. $ U.S. $ Unrealized Settlement Currency to Value at Currency to Value at Appreciation Date be Delivered June 30, 2012 be Received June 30, 2012 (Depreciation) 7/18/12 Australian Dollars $ U.S. Dollars $ $ 10/17/12 Australian Dollars U.S. Dollars ) 7/26/12 British Pounds U.S. Dollars ) 7/26/12 U.S. Dollars British Pounds ) 8/15/12 British Pounds U.S. Dollars 9/12/12 British Pounds U.S. Dollars 10/10/12 British Pounds U.S. Dollars ) 8/22/12 Canadian Dollars U.S. Dollars 8/28/12 Canadian Dollars U.S. Dollars ) 8/29/12 Canadian Dollars U.S. Dollars 9/20/12 Canadian Dollars U.S. Dollars 10/3/12 Canadian Dollars U.S. Dollars ) 12/18/12 Canadian Dollars U.S. Dollars ) 12/19/12 Canadian Dollars U.S. Dollars 9/10/12 Euros U.S. Dollars 9/12/12 Euros U.S. Dollars 9/12/12 U.S. Dollars Euros 10/25/12 Euros U.S. Dollars ) 7/3/12 Hong Kong Dollars U.S. Dollars ) 7/11/12 Hong Kong Dollars U.S. Dollars ) 7/11/12 U.S. Dollars Hong Kong Dollars 0 7/25/12 Japanese Yen U.S. Dollars ) 12/19/12 Mexican Pesos U.S. Dollars ) 12/19/12 U.S. Dollars Mexican Pesos $ $ $ *JPMorgan Chase & Co. Inc. is the counterparty for all open forward currency exchange contracts held by the Fund as of June 30, 2012. The accompanying notes are an integral part of these financial statements. 17 The Merger Fund SCHEDULE OF SWAP CONTRACTS June 30, 2012 (Unaudited) Unrealized Termination Appreciation Date Security Shares Notional (Depreciation)* Counterparty LONG SWAP CONTRACTS 9/30/12 ASX Ltd. $ $ ) JPMorgan Chase & Co. Inc. 12/31/12 British Sky Broadcasting Group PLC Merrill Lynch & Co. Inc. 12/31/12 British Sky Broadcasting Group PLC ) JPMorgan Chase & Co. Inc. 12/31/12 Charter Hall Office REIT 2 2 JPMorgan Chase & Co. Inc. 9/30/12 Cove Energy PLC JPMorgan Chase & Co. Inc. 1/15/13 Grupo Modelo, S.A. de C.V. JPMorgan Chase & Co. Inc. 12/31/12 Hillgrove Resources Limited ) JPMorgan Chase & Co. Inc. 7/11/12 International Power PLC ) JPMorgan Chase & Co. Inc. 9/30/12 Molycorp, Inc. ) Merrill Lynch & Co. Inc. 8/2/12 Rhoen-Klinikum AG (a) ) JPMorgan Chase & Co. Inc. 12/31/12 TELUS Corporation (non-voting) The Goldman Sachs Group, Inc. 12/31/12 TELUS Corporation (non-voting) Merrill Lynch & Co. Inc. 8/30/12 TMX Group, Inc. Deutsche Bank AG 12/31/12 TNT Express NV ) Merrill Lynch & Co. Inc. 12/31/12 TNT Express NV ) JPMorgan Chase & Co. Inc. 11/30/12 Viterra, Inc. ) Merrill Lynch & Co. Inc. 11/30/12 Xstrata PLC ) JPMorgan Chase & Co. Inc. 11/30/12 Xstrata PLC ) The Goldman Sachs Group, Inc. SHORT SWAP CONTRACTS 7/15/12 Eastman Chemical Company ) ) ) Merrill Lynch & Co. Inc. 11/30/12 Glencore International PLC ) ) JPMorgan Chase & Co. Inc. 11/30/12 Glencore International PLC ) ) The Goldman Sachs Group, Inc. 12/31/12 TELUS Corporation ) ) ) The Goldman Sachs Group, Inc. 12/31/12 TELUS Corporation ) ) ) Merrill Lynch & Co. Inc. $ ) PLC — Public Limited Company * Based on the net value at each broker, unrealized appreciation is a receivable and unrealized depreciation is a payable. (a) Security fair valued by the Adviser in good faith in accordance with the policies adopted by the Board of Trustees. The accompanying notes are an integral part of these financial statements. 18 The Merger Fund STATEMENT OF ASSETS AND LIABILITIES June 30, 2012 (Unaudited) ASSETS: Investments, at value Investments in non affiliates (Cost $4,147,453,067) $ Investments in affiliates (Cost $479,262,547) Cash Cash held in foreign currency (Cost $51,466,428) Deposits at brokers Receivable from brokers Receivable for investments sold Receivable for forward currency exchange contracts Receivable for swap contracts Receivable for fund shares issued Dividends and interest receivable Swap dividends receivable Prepaid expenses and other receivables Total Assets LIABILITIES: Securities sold short, at value (proceeds of $302,598,147) $ Written option contracts, at value (premiums received $115,640,513) Payable for forward currency exchange contracts Payable for swap contracts Payable for swap contracts closed Payable for investments purchased Payable for fund shares redeemed Payable to the investment adviser Distribution fees payable Dividends payable Swap dividends payable Accrued expenses and other liabilities Total Liabilities NET ASSETS $ NET ASSETS CONSISTS OF: Accumulated undistributed net investment income $ Accumulated net realized loss on investments, securities sold short, written option contracts expired or closed, swap contracts, foreign currency translation and forward currency exchange contracts ) Net unrealized appreciation / (depreciation) on: Investments Securities sold short ) Written option contracts ) Swap contracts ) Foreign currency translation Forward currency exchange contracts Net unrealized depreciation ) Paid-in capital Total Net Assets $ NET ASSET VALUE and offering price per share ($4,803,380,102 / 304,640,130 shares of beneficial interest outstanding) $ The accompanying notes are an integral part of these financial statements. 19 The Merger Fund STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2012 (Unaudited) INVESTMENT INCOME: Interest Non Affiliates $ Affiliates Dividend income on long positions Non Affiliates (net of foreign withholding taxes of $214,460) Affiliates Total investment income EXPENSES: Investment advisory fees $ Distribution fees Sub Transfer Agent Fees Administration fees Transfer agent and shareholder servicing agent fees Professional fees Reports to shareholders Fund accounting expense Custody fees Miscellaneous expenses Federal and state registration fees Trustees’ fees and expenses Borrowing expense on securities sold short Dividends on securities sold short Total expenses before expense waiver by adviser Less: Expense reimbursed by Adviser ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN / (LOSS) ON INVESTMENTS: Realized gain / (loss) on: Investments Non Affiliates ) Affiliates Securities sold short ) Written option contracts expired or closed Swap contracts ) Foreign currency translation ) Forward currency exchange contracts Net realized gain Change in unrealized appreciation / (depreciation) on: Investments Securities sold short Written option contracts ) Swap contracts ) Foreign currency translation Forward currency exchange contracts Net unrealized appreciation NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 20 The Merger Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Three Months Ended Year Ended June 30, 2012 December 31, 2011* September 30, 2011 (Unaudited) Net investment loss $ ) $ ) $ ) Net realized gain / (loss) on investments, securities sold short, written option contracts expired or closed, swap contracts, foreign currency translation and forward currency exchange contracts ) Change in unrealized appreciation / (depreciation) on investments, securities sold short, written option contracts, swap contracts, foreign currency translation and forward currency exchange contracts ) Net increase / (decrease) in net assets resulting from operations ) Distributions to shareholders from: (Note 5) Net investment income — ) — Net realized gains — ) ) Total dividends and distributions — ) ) Net increase / (decrease) in net assets from capital share transactions (Note 4) ) Net increase / (decrease) in net assets ) NET ASSETS: Beginning of period End of period (including accumulated undistributed net investment income of $56,608,816 and $70,048,008 and $78,326,065, respectively) $ $ $ *For the period October 1, 2011 through December 31, 2011.The Fund changed its fiscal year end from September 30 to December 31. The accompanying notes are an integral part of these financial statements. 21 The Merger Fund FINANCIAL HIGHLIGHTS Selected per share data is based on a share of beneficial interest outstanding throughout each period. Six Three Months Months Ended Ended June 30, Dec. 31, Year Ended September 30, 2011* (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income / (loss)(2) Net realized and unrealized gain / (loss) on investments ) Total from investment operations ) ) Redemption fees Less distributions: Distributions from net investment income — ) — ) ) ) Distributions from net realized gains — ) ) — ) ) ) Distributions from return of capital — ) — — Total dividends and distributions — ) Net Asset Value, end of period $ Total Return %(7) %(7) )% % % )% % Footnotes To Financial Highlights On Following Page The accompanying notes are an integral part of these financial statements. 22 The Merger Fund FINANCIAL HIGHLIGHTS (continued) Six Three Months Months Ended Ended June 30, Dec. 31, Year Ended September 30, 2011* (Unaudited) Supplemental data and ratios: Net assets, end of period (000’s) $ Ratio of operating expenses to average net assets %(8) %(8) % Ratio of dividends on short positions and borrowing expense on securities sold short to average net assets %(8) %(8) % Ratio of operating expense to average net assets excluding dividends on short positions and borrowing expense on securities sold short: Before expense waiver %(8) %(8) % After expense waiver %(8) %(8) % %(9) Ratio of net investment income / (loss) to average net assets: Before expense waiver )%(8) )%(8) )% )% )% )% % After expense waiver )%(8) )%(8) )% )% )% )% % Portfolio turnover rate(10) %(7) %(7) % Performance data included herein for periods prior to 2011 reflect that of Westchester Capital Management, Inc., the Fund’s prior investment adviser. See Note 1 for additional information. Net investment income / (loss) before interest expense, borrowing expense on securities sold short and dividends on securities sold short for the six months ended June 30, 2012, the three months ended December 31, 2011 and the years ended September 30, 2011, 2010, 2009, 2008 and 2007 was $0.01, $(0.01), $(0.08), $0.12, $0.55, $0.02, and $0.26, respectively. Net investment income / (loss) per share represents net investment income / (loss) divided by the average shares outstanding throughout the period. Net investment income / (loss) per share is calculated using ending balance after consideration of adjustments for permanent book and tax differences. Net investment income / (loss) per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Amount less than $0.005 per share. Not Annualized. Annualized. The Fund incurred proxy expenses of approximately $525,000 in 2007 related to shareholder approval of changes in the Fund’s fundamental investment policies and the election of trustees. The numerator for the portfolio turnover rate includes the lesser of purchases or sales (excluding short positions). The denominator includes the average long positions throughout the period. * Stub period from October 1, 2011 through December 31, 2011. The accompanying notes are an integral part of these financial statements. 23 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS June 30, 2012 (Unaudited) Note 1 — ORGANIZATION The Merger Fund (the “Fund”) is a no-load, open-end, non-diversified investment company organized as a trust under the laws of the Commonwealth of Massachusetts on April 12, 1982, and registered under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund was formerly known as the Risk Portfolio of The Ayco Fund. In January of 1989, the Fund’s fundamental investment policies were amended to permit the Fund to engage in merger arbitrage. At the same time, Westchester Capital Management, Inc. became the Fund’s investment adviser, and the Fund began to do business as The Merger Fund. In a transaction that closed on December 31, 2010, Westchester Capital Management, Inc. transferred substantially all of its business and assets to Westchester Capital Management, LLC (the “Adviser”), which became the Fund’s investment adviser. Therefore, the performance information included herein for periods prior to 2011 reflect the performance of Westchester Capital Management, Inc.Mr. Roy Behren and Mr. Michael Shannon, the Fund’s current portfolio managers, assumed portfolio management duties of the Fund in 2006. Merger arbitrage is a highly specialized investment approach generally designed to profit from the successful completion of proposed mergers, takeovers, tender offers, leveraged buyouts, liquidations and other types of corporate reorganizations.During the prior fiscal period, the Fund’s Board of Trustees approved a change in the Fund’s fiscal year end from September 30 to December 31. Note 2 — SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. These policies are in conformity with U.S. generally accepted accounting principles (“GAAP”). In preparing these financial statements, the Fund has evaluated events and transactions for potential recognition or disclosure through the date the financial statements were available to be issued. The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and assumptions. A. Investment Valuation Securities listed on the NASDAQ Global Market and the NASDAQ Global Select Market are valued at the NASDAQ Official Closing Price (“NOCP”). Investments in registered investment companies that are money market funds are valued at the net asset value. Other listed securities are valued at the last sale price on the exchange on which such securities are primarily traded or, in the case of options, at the last sale price. The securities valued using quoted prices in active markets are classified as Level 1 investments. Securities not listed on an exchange are valued at the last sale price as of the close of the New York Stock Exchange. Non-exchange listed securities that do not trade on a particular day are valued at the average of the closing bid and asked prices. These securities, which include corporate bonds, are classified as Level 2 investments. When pricing options, if no sales are reported or if the last sale is outside the bid and asked parameters, the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices will be used. Options purchased in an active market are classified as Level 1 investments, but options not listed on exchange are classified as Level 2 24 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS (continued) June 30, 2012 (Unaudited) Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) investments. Securities for which there are no such valuations are valued at fair value as determined in good faith by the Adviser under the supervision of the Board of Trustees. The Adviser may, in accordance with policies adopted by the Board of Trustees, value securities, including options, at prices other than last-sale prices, intrinsic value prices, or the average of closing bid and asked prices, when such prices are believed unrepresentative of market value as determined in good faith by the Adviser. When fair-value pricing is employed, the prices of securities used by the Fund to calculate its net asset value (NAV) may differ from quoted or published prices for the same securities. In addition, due to the subjective and variable nature of fair-value pricing, it is possible that the value determined for a particular asset may be materially different from the value realized if the securities were sold. At June 30, 2012, securities fair valued in good faith represented 0.32% of net assets using the absolute value of long investments and written option contracts and the absolute value of unrealized gains or losses on swap contracts. Investments in United States government securities (other than short-term securities) are valued at the average of the quoted bid and asked prices in the over-the-counter market. Short-term investments are carried at amortized cost, which approximates fair value. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of June 30, 2012. These assets and liabilities are measured on a recurring basis. 25 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS (continued) June 30, 2012 (Unaudited) Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) Level 1 Level 2 Level 3 Total Assets Common Stocks* $ $
